Detailed Action
This office action is for US application number 16/139,434 evaluates the claims as filed on August 24, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.

Response to Arguments
Applicant's arguments filed August 24, 2021have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Drzyzga, Sava, and Louftus teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the ratchet of claim 4 is shown in Fig. 11 and disclosed in paragraph 161 (Remarks p. 2), Examiner notes that the issue is a drawing objection, i.e. not a specification objection, where the claimed subject matter is not shown and Fig. 11 shows the non-elected species 2) of Figs. 10-17. Further, the structure identified with the additional arrow on annotated Fig. 11 does not appear to be present in figures showing the elected species, i.e. in Fig. 1 the region where 108 is pointing is clearly shown to be smooth and in Fig. 3 the right hand edge of 108 is shown to be smooth. Examiner notes that the cited portion of paragraph 161 indicates that “the pawl can engage with a ratchet rack or other series of recesses or other surface features formed on the elongate body 108”; however, such do not appear to be shown for the elected species and the argued ratchet of Fig. 11 appears to be expressly not shown for the elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘a ratchet formed on the anchor extension’ of claim 4 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzyzga et al. (US 2008/0021285, hereinafter “Drzyzga”) in view of Sava (US 5,931,777).
As to claim 1, Drzyzga discloses a surgical instrument (Figs. 1-5C) comprising: a body (12, 12a, 12b) capable of coupling to an implantable anchor (72a, 72b, Figs. 5A-5C, ¶29), the body including rotatable connections (20a, 20b, 34a, 32a, 34b, 32b, 36a, 36b); a first tissue manipulating implement (50/50a, 52/52a) coupled to the body (Figs. claim 2, Drzyzga discloses an anchor extension (74, 74a, 74b) extending between the body and the implantable anchor (Figs. 5A and 5B). As to claim 7, Drzyzga discloses that at least one of the tissue manipulating implements is a planar blade (Figs. 1, 2, 4, and 5C). As to claim 8, Drzyzga discloses that the tissue manipulating implements include a first blade (50/50a/50b) and a second blade (52/52a/52b) capable of translating relative to one another to adjust an overall length of the tissue manipulating implement (¶27). As to claim 13, Drzyzga discloses that polyaxial movement of the tissue manipulating implements relative to the body (due to rotation of 50 around 20 ¶23 sliding of 52 along 50 ¶27, and sliding of 50 relative to 32 Fig. 4 ¶26) includes toeing of a distal end of the tissue manipulating implements any of toward and away from one another (Figs. 1, 2, and 5C, ¶s 23, 26, and 27).
Drzyzga is silent to the body including a plurality of sockets configured to receive and capture a ball to form a ball and socket joint; the first tissue manipulating implement 
Sava teaches a surgical instrument (Figs. 1-8, col. 2 line 54 – col. 3 line 5) comprising: a body (12, 14) including a plurality of sockets (44s) capable of receiving and capturing a ball (38s, Figs. 5 and 6, due the resilience of the ball as disclosed in col. 5 lines 45-46 and the fit with the ball as disclosed in col. 4 lines 49-65) to form a ball and socket joint (34s, Figs. 5 and 6) in a rotatable connection (34s, 50s, 58s); a first tissue manipulating implement (left 22 as shown in Fig. 1) including a ball (38, Figs. 5 and 6, col. 2 line 54 – col. 3 line 5, col. 4 lines 53-54 disclose that 38 is hemispherical) capable of being coupled to the body via one of the plurality of sockets (Figs. 5 and 6) and capable of polyaxial movement relative to the socket when coupled (Figs. 5 and 6, due the hemispherical fit with the socket as disclosed in col. 4 lines 49-65); and a second tissue manipulating implement (right as shown in Fig. 1) including a ball (38, Figs. 5 and 6, col. 2 line 54 – col. 3 line 5, col. 4 lines 53-54 disclose that 38 is hemispherical) capable of being coupled to the body via one of the plurality of sockets (Figs. 5 and 6) and capable of polyaxial movement relative to the socket when coupled (Figs. 5 and 6, due the hemispherical fit with the socket as disclosed in col. 4 lines 49-65); wherein the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the rotatable connections as disclosed by Drzyzga the polyaxial the rotatable connections as taught by Sava in order to allow the blades free movement relative to the arms (Sava abstract) so that the tissue manipulating implements separate and to retract tissues surrounding the wound opening by outward pivoting relative to the position their tips (Sava col. 6 lines 16-18) so that a desired surgical field is available for surgical procedures and a larger wound opening above the surgical field is available to allow additional room for surgical instruments to be used (Sava col. 6 lines 27-31). 



Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzyzga and Sava in view of Louftus et al. (US 2011/0034779, hereinafter “Louftus”).
claim 3, the combination of Drzyzga and Sava discloses the invention of claim 2 as well as a notch (16a, 16b) of the body capable of interfacing with the anchor extension (Figs. 1 and 5C, ¶s 20 and 31) to selectively orient a position of the body relative to the anchor extension (Figs. 1 and 5C, ¶s 20 and 31).
The combination of Drzyzga and Sava is silent to a lock coupled to the body and configured to interface with the anchor extension to selectively lock a position of the body relative to the anchor extension. As to claim 4, the combination of Drzyzga and Sava is silent to the lock including a pawl configured to move relative to the body and interface with a ratchet formed on the anchor extension. 
Louftus teaches a surgical instrument (Figs. 1-12) comprising: a body (102, 162, 142, 104, 144, Figs. 1, 2, and 5-10) capable of coupling to an implantable anchor (282, via 260, 242, Figs. 12 and 13); a first tissue manipulating implement (106) coupled to the body (Figs. 1 and 2) and capable of polyaxial movement relative thereto when coupled (due to rotation about 136, 139 ¶29, translation along 124 and 120 ¶28, and rotation about 132, 134 ¶29, Figs. 1 and 2, ¶29); and a second tissue manipulating implement (108) coupled to the body (Figs. 1 and 2) and capable of polyaxial movement relative thereto when coupled (due to rotation about 136, 139 ¶29, translation along 124 and 120 ¶28, and rotation about 132, 134 ¶29, Figs. 1 and 2, ¶29); wherein the first and second tissue manipulating implements are capable of being opposed to one another such that they can move any of toward and away from one another when coupled (Figs. 1 and 2, ¶29); an anchor extension (242) extending between the body and the implantable anchor (Figs. 8-10, 12, and 13); and a lock (260, Figs. 8-11) coupled to the body (Figs. 8-10) and capable of interfacing with the anchor extension (Figs. 8-10) to claim 4, Louftus teaches that the lock includes a pawl (270, Figs. 8 and 11) capable of moving relative to the body (Figs. 8-11, ¶46) and interfacing with a ratchet (segments between 246s, Fig. 8) formed on the anchor extension (as defined, Fig. 8).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the notches and anchor extension as disclosed by the combination of Drzyzga and Sava the lock as taught by Louftus in order to secure the anchor extension and body in a fixed position to limit unrestricted rotation of the anchor extension and maintain alignment of the anchor extension with the body (Louftus ¶46) while providing access to the surgical field with the surgical instrument anchored to the patient by engagement of the body to the implantable bone anchor and anchor extensions (Drzyzga ¶31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775